EXHIBIT 10.8













    














SERVICES AGREEMENT


between


AR CAPITAL, LLC,
as Company




and


RCS ADVISORY SERVICES, LLC,
as Service Provider






Dated as of June 10, 2013






















--------------------------------------------------------------------------------



SERVICES AGREEMENT




This Services Agreement dated as of June 10, 2013 (this “Agreement”), is made
and entered into between AR CAPITAL, LLC, a Delaware limited liability company
(“Company”), and RCS ADVISORY SERVICES, LLC, a Delaware limited liability
company (“Service Provider”).


RECITALS


A.
Company is the sponsor of the companies listed on Annex A attached hereto, as
the same may be amended from time to time upon the mutual agreement of Company
and Service Provider (the “Service Recipients”), and their respective
subsidiaries.



B.
Pursuant to the Advisory Agreements (as defined below), Company, directly or
indirectly through certain of its subsidiaries, provides certain services to the
Service Recipients.



C.
Company desires to avail itself of the transaction management services
(including, without limitation, offering registration and blue sky filings,
regulatory advice with respect to the SEC and FINRA, registration maintenance,
transaction management, marketing support, due diligence advice and related
meetings, events training and education and conference management) and other
services, employees and other resources available to Service Provider, and to
have Service Provider provide such services and resources to: (1) Company and
its subsidiaries; and (2) the Service Recipients and their respective
subsidiaries, in connection with Company’s performance of services to the
Service Recipients and their respective subsidiaries pursuant to the Advisory
Agreements (collectively, the “Serviced Entities”).



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Company and Service Provider, for themselves
and their respective successors and permitted assigns, hereby agree as follows:


Article 1
DEFINITIONS


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the following meanings, applicable both to the singular and the
plural forms of the terms described:
“Advisory Agreements” means any advisory agreement between a Service Recipient
and its adviser.


“Affiliate” means any Person that controls, is controlled by or under common
control of, another Person.


“Agreement” has the meaning set forth in the preamble hereto, as this Agreement
may be amended and supplemented from time to time in accordance with its terms.






--------------------------------------------------------------------------------





“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.


“Company” has the meaning set forth in the preamble hereto.


“Company Indemnified Party ” has the meaning set forth in Section 4.04.


“Confidential Information” has the meaning set forth in Section 7.05.
 
“Damages” has the meaning set forth in Section 4.04.


“Effective Date” means the date hereof.


“Executive Officer” has the meaning set forth in Rule 3b-7 promulgated under the
Securities Exchange Act of 1934, as amended.


“Force Majeure” has the meaning set forth in Section 7.03.


“Initial Term” has the meaning set forth in Section 5.01.


“Liquidation Event” has the meaning set forth in Section 2.02.


“Non-Compliance Notice” has the meaning set forth in Section 4.05.


“Notice” has the meaning set forth in Section 7.06.


“Payment Date” has the meaning set forth in Section 3.02(b).


“Person” means an individual, corporation, limited liability company,
partnership, association, trust or agency thereof) or other entity or
organization, including a governmental or political subdivision or an agency or
instrumentality thereof.


“Renewal Term” has the meaning set forth in Section 5.01.


“Service Costs” has the meaning set forth in Section 3.01.


“Service Provider” has the meaning set forth in the preamble hereto.


“Service Provider Indemnified Party” has the meaning set forth in Section 4.04.


“Service Recipients” has the meaning set forth in the preamble hereto.


“Serviced Entities” has the meaning set forth in the preamble hereto.



2

--------------------------------------------------------------------------------



“Services” has the meaning set forth in Section 2.01.


“Services Period” has the meaning set forth in Section 5.01.


“Subsidiary” means, with respect to any Person, any other Person of which
securities or other ownership interests having a voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.
 
Article 2
PURCHASE AND SALE OF SERVICES


Section 2.01    Purchase and Sale of Services. On the terms and subject to the
conditions of this Agreement, Service Provider will provide to Company or, at
Company’s direction, to one or more of the Serviced Entities, or otherwise
procure for the provision to Company or, at Company’s direction, to one or more
of the Serviced Entities, and Company agrees to purchase from Service Provider,
transaction management services (including, without limitation, offering
registration and blue sky filings, regulatory advice with respect to the SEC and
FINRA, registration maintenance, transaction management, marketing support, due
diligence advice and related meetings, events training and education and
conference management), and other services requested from time to time by
Company, including, without limitation, the services set forth on Annex B
attached hereto (collectively, the “Services”).
Section 2.02    Excluded Services. The Services covered by this Agreement
exclude the services provided by Service Provider in connection with a
liquidation event of a Service Recipient, which may include, without limitation:
(a) the sale of all or substantially all the assets of a Service Recipient; (b)
the listing of shares of a Service Recipient on a national securities exchange;
or (c) any other transaction pursuant to which one or more Persons acquire
(whether by merger, consolidation, securities exchange or issuance, sale or
transfer, or otherwise) capital stock or other equity securities of a Service
Recipient possessing the voting power to elect a majority in voting power of the
board of directors (or applicable equivalent) of the Service Recipient (each, a
“Liquidation Event”). Services in connection with a Liquidation Event may be
provided by Service Provider pursuant to a separate agreement and fee
arrangement. In addition, the Services covered by this Agreement exclude any
other services that may be provided from time to time by affiliates of the
Service Provider, including, without limitation, investment banking and capital
markets services and transfer agency services.
Section 2.03    Additional Services. In addition to the Services to be provided
in accordance with Section 2.01, if requested by Company, and to the extent that
Service Provider and Company may mutually agree, Service Provider shall provide
reasonable additional services (including services not previously provided by
Service Provider to Company). The scope of any such services, as well as the
term, costs and other terms and conditions applicable to such services, shall be
as mutually agreed to by Service Provider and Company.





3

--------------------------------------------------------------------------------



Article 3
SERVICE COSTS; OTHER CHARGES


Section 3.01    Service Costs.
(a)     In consideration of the performance of the Services, unless the parties
shall otherwise agree to a different arrangement, during the Services Period,
Company shall pay Service Provider:  (1) at the hourly rates updated in writing
by the chief financial officer of the Servicer Provider to the chief financial
officer of the Company on a quarterly basis, based on time incurred, for those
Services billed at an hourly rate; and (2) at the flat rates updated in writing
by the chief financial officer of the Servicer Provider to the chief financial
officer of the Company on a quarterly basis, based on the Services performed,
for those Services billed at a flat rate (collectively, the “Service Costs”);
provided, however, that the Service Provider shall not charge for personnel
costs associated with any Persons employed by Service Provider that are also
Executive Officers of Company.  All Services Costs referred to in clauses (1)
and (2) above shall not exceed then current market rates that could be obtained
by the Company or the Service Recipients for the applicable Services from
unaffiliated third parties on an arms’ length basis.
(b)    The Service Provider shall exercise its reasonable judgment to allocate
the Service Costs among the business units of Serviced Entities. Service
Provider shall apply usual and accepted accounting conventions in making such
allocations. Service Provider or its agents shall keep and maintain such books
and records as may be reasonably necessary to make such allocations and shall
provide, upon reasonable request and notice, access to such books and records to
Company.
Section 3.02    Invoicing and Settlement of Costs.
(a)    Service Provider shall invoice or notify Company in writing on at least a
monthly basis of Service Costs incurred; provided, however, that the failure of
the Service Provider to deliver an invoice or other notification of Service
Costs incurred shall not constitute a waiver of such Service Costs. In
connection with the invoicing described in this Section, Service Provider shall,
if requested and upon not less than 20 Business Days’ prior notice (unless such
notice is waived by the parties), provide to Company detailed billing data
reasonably requested by Company to verify the Service Costs. Service Provider
shall have the right, but not the obligation, to invoice or otherwise notify
Company in accordance with the foregoing procedures of an estimate of the
aggregate Service Costs for a particular fiscal year (or other period) of
Service Provider prior to expiration of such fiscal year (or other period).
(b)    As to any Service Cost, Service Provider may subdivide and require
payment of such Service Cost (in advance of Service Provider’s own payment of
the underlying cost for such Service) into an estimated monthly (or other)
payment (a “Periodic Payment”), based upon the reasonably estimated or actual
annualized Service Costs. In circumstances where an estimate is used, Company
shall be obligated to pay Service Provider based upon such estimate. Any
difference between actual Service Costs and estimated Services Costs shall be
netted against or added to Service Costs for the succeeding period.

4

--------------------------------------------------------------------------------



(c)    Company will pay the applicable Service Costs set forth in an invoice or
notification pursuant to Section 3.02(a) to Service Provider within 15 days
after the date (each, a “Payment Date”) on which Service Provider delivers such
invoice or notification (or the next Business Day, if such day is not a Business
Day). Such payment shall be made by, at Service Provider’s election: (i) wire
transfer or by other means of providing immediately available funds payable to
the order of Service Provider; or (ii) by check drawn on a United States
financial institution.
(d)    To the extent requested by Service Provider, Service Provider may elect
that Company directly pay, within 30 days after the date on which it is invoiced
or otherwise notified (or on or before any other due date previously
established), any amount owed to any third party vendor in relation to any
Service provided hereunder. If Company fails to pay any such amount due in a
timely manner and Service Provider becomes liable for such amount, Company shall
be obligated to pay Service Provider the full amount due plus any interest or
penalties due on such amount and any delinquency or other fees accrued.
Article 4
THE SERVICES


Section 4.01    Standard of Service.
(e)    Except as otherwise agreed with Company or described in this Agreement or
Annex B, Service Provider agrees that the nature, quality, service level and
standard of care applicable to the delivery of the Services hereunder shall be
no less favorable than the standard of performance provided by Service Provider
to other funds and/or pooled investment vehicles with respect to which it
provides investment advisory services. Company shall direct and shall have the
right to monitor and supervise the provision of the Services.
(f)    In connection with its performance of the Services hereunder, Service
Provider shall comply with its customary internal compliance policies and
procedures that it applies with respect to services it renders to other pooled
investment vehicles and monitor such compliance during the Services Period.
Section 4.02    Personnel. Service Provider shall, at its own expense, employ
and retain staff, and contract with third parties and other vendors with a level
of experience, skill, diligence and expertise consistent with Service Provider’
normal business practices, needed to perform the Services.
Section 4.03    Limitation of Liability.
(a)    Notwithstanding anything to the contrary, if Service Provider shall
recover any judgment against Company in connection with this Agreement, Service
Provider shall look solely to Company for the collection or enforcement of any
such judgment. In no event shall any member of Company have any liability under
this Agreement.
(b)    In no event shall Service Provider or its partners, members,
stockholders, other equity holders, directors, officers, employees or agents
have any liability under any underlying Advisory Agreement.

5

--------------------------------------------------------------------------------



Section 4.04    Indemnification.
(a)    Indemnification of Company by Service Provider. Service Provider shall
indemnify, defend and hold harmless Company, its partners, members,
stockholders, other equity holders, directors, officers, employees and agents
(each, a “Company Indemnified Party”), from and against any and all claims,
actions, suits, proceedings, losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and disbursements) (collectively,
“Damages”), arising out of or resulting from (i) the acts or omissions of
Service Provider and its directors, officers, employees, contractors,
subcontractors and agents, which constitute gross negligence, fraud or reckless
or criminal misconduct with respect to the Services rendered pursuant to this
Agreement, or (ii) any actions of Service Provider which Service Provider could
not reasonably believe to be within the scope of the authority conferred upon
Service Provider hereunder.
(b)    Indemnification of Service Provider by Company. Company shall indemnify,
defend and hold harmless Service Provider and its partners, members,
stockholders, other equity holders, directors, officers, employees and agents
(each, a “Service Provider Indemnified Party”), from and against any and all
Damages arising out of or resulting from the performance by Service Provider of
the Services, including, without limitation, the negligent (but not grossly
negligent) acts or omissions of Service Provider in connection with the
performance of the Services and any other acts which Service Provider reasonably
believed to be within the scope of authority conferred upon Service Provider
hereunder, in each case to the extent (i) such Damages are not otherwise covered
by insurance, and (ii) such indemnification would not be inconsistent with the
provisions of Section II.G of the NASAA REIT Guidelines, to the extent that such
indemnification is related to a Serviced Entity that is subject thereto.
(c)    Survival. The provisions of this Section 4.04 shall survive the
expiration or earlier termination of this Agreement.
Section 4.05    Notice of Non-Compliance with Obligations. If Company at any
time believes that Service Provider is not in full compliance with its
obligations under Section 4.01(a) of this Agreement, Company shall so notify
Service Provider in writing promptly (but not later than 30 days) after becoming
aware of such possible non-compliance by Service Provider. Failure to notify
Service Provider within 30 days shall not relieve Service Provider of liability
except to the extent Service Provider is actually prejudiced due to such failure
to notify. Such notice (a “Non-Compliance Notice”) shall set forth in reasonable
detail the basis for Company’s belief, as well as Company’s view as to the steps
to be taken by Service Provider to address the possible non-compliance. For the
30 days after receipt of such a notice, appropriate representatives of Service
Provider and Company shall work in good faith to develop a plan to resolve the
matters referred to in the Non-Compliance Notice. If such matters are not
resolved through such discussions, Company may elect to terminate this
Agreement. If such matters are resolved through such discussions and Company
does not elect to terminate this Agreement within 60 days of the end of the
30-day period as set forth in the immediately preceding sentence, Company shall
not be entitled to deliver another Non-Compliance Notice or pursue other
remedies with respect to same or any substantially similar matter, so long as
Service Provider complies in all material respects with the terms of such
resolution and its obligations pursuant to applicable law.

6

--------------------------------------------------------------------------------



Article 5
TERM AND TERMINATION


Section 5.01    Term. Subject to the termination rights set forth in Section
5.02, Service Provider shall provide the Services, as well any additional
services identified and agreed upon by Service Provider and Company pursuant to
Section 2, to Company for an initial term ending on the date which is 10 years
from the date of this Agreement (the “Initial Term”). Upon the expiration of the
Initial Term, this Agreement shall be deemed automatically extended for
successive 5-year periods (each, a “Renewal Term”); provided, however, that
either party hereto may elect not to extend the term of this Agreement by giving
written notice to the other party at least 90 days prior to the expiration of
the Initial Term or any Renewal Term. The period of time between the Effective
Date and the termination of this Agreement in accordance with its terms shall be
referred to as the “Services Period”.
Section 5.02    Termination.
(c)    Company may terminate the provision of one or more Services with respect
to any Serviced Entity, without penalty, upon the consummation of any
Liquidation Event which results in such Serviced Entity no longer being directly
or indirectly advised or managed by Company.
(d)    Company may terminate the Agreement following delivery of a
Non-Compliance Notice and the failure of the parties to resolve the matters
referred to in the Non-Compliance Notice in accordance with Section 4.06.
(e)    A party impacted by a delay under this Agreement caused by Force Majeure
may terminate this Agreement if the Force Majeure results in the performance by
the other party under this Agreement being delayed by more than 60 days.
Section 5.03    Effect of Termination.
(d)    Upon termination of this Agreement, Service Provider shall have no
further obligation to provide any Services and Company shall have no further
obligation to pay any fees relating to such Services or make any other payments
hereunder; provided, however, that notwithstanding such termination, Company
shall remain liable to Service Provider for fees owed and payable in respect of
Services provided prior to the effective date of the termination.
(e)    Following the termination of this Agreement, Service Provider and Company
agree to cooperate in providing for an orderly transition of the Services to
Company or to a successor service provider.
Article 6
THIRD PARTY CONSENTS


Section 6.01    Additional Licenses. Service Provider shall obtain and maintain
all material permits, approvals and licenses necessary or appropriate so that
Service Provider may perform its duties and obligations (including the provision
of the Services) hereunder. Service Provider and

7

--------------------------------------------------------------------------------



Company shall comply, and Company shall cause each Serviced Entity to comply, at
all times, with the terms and conditions of such permits, approvals and
licenses.
Article 7
MISCELLANEOUS


Section 7.01    No Agency. Each party hereto is engaged in an independent
business and will perform its obligations under this Agreement as an independent
contractor and not as the agent or employee of the other. Nothing in this
Agreement shall constitute or be deemed to constitute a partnership or joint
venture between the parties hereto, or constitute or be deemed to constitute any
party of the agent or employee of the other party for any purpose whatsoever and
neither party shall have authority or power to bind the other or to contract in
the name of, or create a liability against, the other in any way or for any
purpose.
Section 7.02    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement shall confer any
rights upon any Person (including, without limitation, including the Serviced
Entities and their respective stockholders) other than the parties hereto, their
successors and permitted assigns, the Company Indemnified Parties and the
Service Provider Indemnified Parties.
Section 7.03    Force Majeure.
(a)    For purposes of this Section, “Force Majeure” means an event beyond the
control of either party, which by its nature could not have been foreseen by
such party, or, if it could have been foreseen, was unavoidable, and includes
without limitation, acts of God, storms, floods, riots, fires, sabotage, civil
commotion or civil unrest, interference by civil or military authorities, acts
of war (declared or undeclared) and failure of energy sources.
(b)    Neither party to this Agreement shall have any liability for its failure
to fulfill any obligation under this Agreement, so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered, or
delayed as a consequence of circumstances of Force Majeure; provided, however,
that such party shall have exercised all due diligence to minimize to the
greatest extent possible the effect of Force Majeure on its obligations
hereunder.
(c)    Promptly upon becoming aware of Force Majeure causing a delay in
performance or preventing performance of any obligations imposed by this
Agreement (and termination of such delay), the party affected shall give notice
to the other party giving details of the same, including particulars of the
actual and, if applicable, estimated continuing effects of such Force Majeure on
the obligations of the party whose performance is prevented or delayed. Subject
to Section 5.02(c), such notice shall have been duly given, the actual delay
resulting from such Force Majeure shall be deemed not to be a breach of this
Agreement, and the period for performance of the obligation to which it relates
shall be extended accordingly.
Section 7.04    Entire Agreement. This Agreement (including the annexes and
schedules constituting a part of this Agreement) constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings

8

--------------------------------------------------------------------------------



and negotiations, both written and oral, between the parties with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance or usage of the trade inconsistent with any of the terms hereof.
Section 7.05    Confidentiality.
(a)    As used in this Section, the term “Confidential Information” shall mean
any and all information relating to Company or any other Serviced Entity,
regardless of form or media, that is disclosed by or on behalf of Company to
Service Provider pursuant to this Agreement or otherwise learned or acquired by
Service Provider during the term of this Agreement, and that is not generally
known by others. Confidential Information includes, without limitation, any and
all business and technical information, trade secrets, nonpublic, proprietary
and confidential information, knowledge or data relating to Company or any other
Serviced Entity. Notwithstanding the foregoing, Confidential Information shall
not include any information that Service Provider can demonstrate: (i) was
generally known and available in the public domain at the time it was
communicated or becomes so known and available through no fault of Service
Provider; (ii) was lawfully known to Service Provider at the time of disclosure
by Company, as shown by the files of Service Provider in existence at the time
of communication; (iii) is disclosed with the prior written approval of Company;
(iv) was independently developed by Service Provider without any use of, or
reference to, the Confidential Information and by individuals who have not been
exposed to the Confidential Information; or (v) becomes known to Service
Provider from a source other than Company without breach of this Agreement by
Service Provider and otherwise, to the knowledge of Service Provider, not in
violation of Company’s rights.
(b)    Service Provider shall maintain as confidential all Confidential
Information, shall not use such Confidential Information except as expressly
permitted in this Agreement, and shall not disclose such Confidential
Information to any Persons who do not have a need to know such information in
connection with the provision of the Services under this Agreement, unless
expressly authorized by Company in writing. If Service Provider is requested or
required by a court, by governmental action or otherwise in connection with
legal proceedings (by oral question, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, Service Provider promptly will notify
Company in writing of such request or requirement so that Company may seek a
protective order or other appropriate remedy, or, in its discretion, waive
compliance with the provisions of this Agreement. If requested, Service Provider
will cooperate reasonably with Company to enable Company to obtain a protective
order or other similar relief or to narrow the scope of such request or
requirement. If, in the absence of a protective order or waiver, Service
Provider is legally compelled to disclose Confidential Information of Company,
Service Provider may disclose only so much of the Confidential Information as is
legally required to be disclosed. In any such event, Service Provider agrees to
use good faith efforts to ensure that all Confidential Information that is so
disclosed will be accorded confidential treatment.
Section 7.06    Notices. All notices, requests, demands, approvals, consents,
waivers and other communications required or permitted to be given under this
Agreement (each, a “Notice”) shall be in writing and shall be (a) delivered
personally, (b) mailed by first-class, registered or certified mail,

9

--------------------------------------------------------------------------------



return receipt requested, postage prepaid, (c) sent by next-day or overnight
mail or delivery, or (d) sent by facsimile transmission (provided, however, that
the original copy thereof also is sent by one of the other means specified above
in this Section 7.06):
If to Company, to:
AR CAPITAL, LLC
405 Park Avenue
15th Floor
Facsimile: (212) 415-6567
Attention: Legal Counsel


With copy to (which shall not constitute notice):
Proskauer Rose LLP
11 Times Square
New York, NY 10036
Facsimile: (212) 969-2900
Attention: James P. Gerkis, Esq.


If to Service Provider, to:
RCS ADVISORY SERVICES, LLC
405 Park Avenue
15th Floor
Facsimile: (646) 861-7743
Attention: Legal Counsel


With copy to (which shall not constitute notice):
Proskauer Rose LLP
11 Times Square
New York, NY 10036
Facsimile: (212) 969-2900
Attention: James P. Gerkis, Esq.




or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 7.06. Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.


Section 7.07    Governing Law. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of New York
as at the time in effect, without regard to the principles of conflicts of laws
thereof.

10

--------------------------------------------------------------------------------



Section 7.08    Severability. If any provision of this Agreement shall be
invalid or unenforceable, such invalidity or unenforceability shall not render
the entire Agreement invalid. Rather, the Agreement shall be construed as if not
containing the particular invalid or unenforceable provision, and the rights and
obligations of each party shall be construed and enforced accordingly.
Section 7.09    Assignment. Subject to the next sentence, this Agreement may not
be assigned (whether in whole or in part and by contract, operation of law or
otherwise) by either party without the prior written consent of the other party.
Upon notice to Service Provider, Company may transfer or assign any and all
rights granted hereunder to any of its successors or Affiliates.
Section 7.10    Amendment. This Agreement may not be waived, amended or
supplemented except in an instrument in writing executed by the parties hereto.
Section 7.11    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Section 7.12    Further Assurances. Each of the parties to this Agreement shall
promptly do, make, execute or deliver, or cause to be done, made, executed or
delivered, all such further acts, documents and things as may be required in
order to give effect to this Agreement. Subject to applicable laws, rules and
regulations and subject to applicable privileges, each party hereto will provide
the other party with all information regarding itself and transactions under
this Agreement that the other party reasonably believes is required to comply
with all applicable laws, rules and regulations, including, but not limited to,
securities laws and regulations.
Section 7.13    Counterparts. This Agreement may be executed with counterpart
signature pages (including by facsimile transmission) or in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one Agreement.



11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company and Service Provider have executed and delivered
this Agreement as of the date first written above.
 

AR CAPITAL, LLC

By:
    /s/ Nicholas S. Schorsch        
Name: Nicholas S. Schorsch
Title: Manager

By:
    /s/ William M. Kahane        
Name: William M. Kahane
Title: Manager


RCS ADVISORY SERVICES, LLC
By: RCS Capital Corporation
Its: Managing Member




By:
    /s/ William M. Kahane        
Name: William M. Kahane
Title: Chief Executive Officer and Director


























[Signature page to Services Agreement]








--------------------------------------------------------------------------------



Annex A
SERVICE RECIPIENTS
American Real Estate Income Fund
American Realty Capital – Retail Centers of America, Inc.
American Realty Capital Daily Net Asset Value Trust, Inc.
American Realty Capital Global Trust, Inc.
American Realty Capital Healthcare Trust, Inc.
American Realty Capital Healthcare Trust II, Inc.
American Realty Capital Markets, LLC
American Realty Capital New York Recovery REIT, Inc.
American Realty Capital Properties, Inc.
American Realty Capital Real Estate Income Fund
American Realty Capital Trust III, Inc.
American Realty Capital Trust IV, Inc.
American Realty Capital Trust V, Inc.
ARC Realty Finance Trust, Inc.
Business Development Corporation of America



    



--------------------------------------------------------------------------------



Annex B
OVERVIEW OF SERVICES


Transaction Management:
•
Offering registration and blue sky filings

•
Registration maintenance

•
Coordinate corporate transactions and liquidity events

•
Draft securities filings

•
Draft corporate agreements

•
Prepare board minutes and consents

•
Litigation management

•
Draft and coordinate press releases



Regulatory advice with respect to the SEC and FINRA:
•
Review of applicable policies and procedures

•
Review supervisory structure

•
Identify special risks

•
Assess adequacy of controls    



Due diligence:
•
Ongoing due diligence of all AR Capital products on the RCS platform.

•
Due diligence on new programs for the ARC platform, including potential
co-sponsors, service providers and joint venture partners.

•
Response to RFIs from third party broker-dealers interested in adding AR Capital
products to their offering platforms.

•
Response to third party due diligence officers and firms providing legal,
financial and operational due diligence reviews to their clients.

•
Attend broker-dealer conferences and events

•
Review of competing products to keep AR Capital management apprised of
developments in the direct participation plan industry



Event Coordination:
•
Plan and coordinate investment adviser training and education forums for
advisers

•
Coordinate product sponsorship opportunities at broker dealer conferences and
events

•
Plan and coordinate product roadshows

•
Plan meetings and conferences

•
Produce event invitations

•
Manage event registrations



Marketing:
•
Public relations support


    

